NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



USAA GENERAL INDEMNITY             )
INSURANCE COMPANY,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-1585
                                   )
LOREAN REAVES,                     )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 2, 2018.

Appeal from the Circuit Court for
Hillsborough County; Cheryl K. Thomas,
Judge.

Ezequiel Lugo of Banker Lopez Gassler,
P.A., Tampa, for Appellant.

Shea T. Moxon and Celene H. Humphries
of Brannock & Humphries, Tampa; and
Anthony T. Martino and Anthony D. Martino
of Clark Martino, P.A., Tampa, for Appellee.



PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.